 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDS-G Metal Industries, Inc. and Automotive Employ-ees, Laundry Drivers and Helpers Local 88, In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 31-CA- 10403June 8, 1981DECISION AND ORDERUpon a charge filed on September 4, 1980, byAutomotive Employees, Laundry Drivers andHelpers Local 88, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein called the Union, and dulyserved on S-G Metal Industries, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Acting Regional Di-rector for Region 31, issued a complaint and noticeof hearing on September 24, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before anadministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 30,1980, following a Board election in Case 31-RC-4675, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about August 22, 1980,and at all times thereafter Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. The complaint also al-leges that commencing on or about August 22,1980, and at all times thereafter, Respondent hasrefused and continues to refuse to supply the Unionwith information that is relevant to collective bar-gaining, although the Union has requested and isrequesting it to do so. On October 1, 1980, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On February 2, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forI Official notice is taken of the record in the representation proceed-ing, Case 31-RC-4675, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Baord's Rules and Regulations, Series 8, as amended.See LTV Electrosystems Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F. Supp. 573 (DC.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F2d 91 (7thCir. 1968); Sec. 9(d) of the NLRA, as amended.256 NLRB No. 60Summary Judgment. Subsequently, on February 5,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause Respondent essentiallycontests the validity of the Union's certification.Although Respondent admits that it has refused tobargain with the Union, and has refused to supplythe Union with requested information, Respondentdenies that it thereby violated Section 8(a)(5) and(1) of the Act. Specifically, Respodnent reasserts itsclaim that the Union engaged in objectionable con-duct prior to the election and that a second elec-tion should be held. In addition, Respondent assertsthat, pursuant to a Freedom of Information Act re-quest, it has received and expects to receive infor-mation from the Acting Regional Director bearingupon the investigation of Respondent's objectionsto the election. It claims that such informationgives rise to factual issues concerning the Union'salleged objectionable conduct thereby renderingsummary judgment improper. In the Motion forSummary Judgment the General Counsel maintainsthat Respondent is attempting to relitigate theissues it raised in the related representation pro-ceeding. We agree with the General Counsel.Review of the record herein, including therecord in Case 31-RC-4675, reveals that on Febru-ary 11, 1980, after a hearing and the submission ofa brief by Respondent, the Regional Directorissued a Decision and Direction of Election. No re-quest for review of the Decision and Direction ofElection was filed. An election was conducted onMarch 12, 1980, which resulted in a vote of 35 to14 in favor of the Union and 1 void and no chal-lenged ballots. On March 18, 1980, Respondentfiled timely objections to conduct affecting the re-sults of the election. Respondent's objections al-leged, inter alia, that: A union observer improperlyengaged employees waiting to vote in conversa-tion; supervisors participated in the union organiza-tion and election campaigns; partisan markingswere made on Board documents; material misrepre-sentations were made to employees by the Union;employee signatures on authorization cards werefraudulently obtained; and employees were intimi-dated and coerced by the Union. S-G METAL INDUSTRIES, INC.417Following an investigation in which all partieswere allowed to submit evidence, the Regional Di-rector issued a Supplemental Decision and Certifi-cation of Respresentative in Case 31-RC-4675,overruling Respondent's objections, finding that nomaterial issues of fact requiring a hearing existed,and certifying the Union as the representative of allemployees in the designated unit. Thereafter, Re-spondent filed a timely request for review of theRegional Director's Supplemental Decision andCertification of Representative. By telegraphicorder dated August 14, 1980, the Board denied Re-spondent's request for review. It appears, therefore,that Respondent is attempting to raise issues hereinwhich were raised and determined in the underly-ing representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence,3nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTThe Respondent, a Missouri corporation, is en-gaged in the manufacture of aluminum ingot prod-ucts at Gardena, California. In the course and con-duct of its business operations, Respondent annual-ly purchases and receives goods or services valuedin excess of $50,000 directly from suppliers locatedoutside the State of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and2 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f and 102 69(c).3 The purported "previously unavailable evidence" obtained by Re-spondent pursuant to its FOIA request relates only to the merits of therepresentation case proceeding and, in particular, the Regional Director'sinvestigation thereofthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDAutomotive Employees, Laundry Drivers andHelpers Local 88, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees,billet and deox department employees, ship-ping and receiving employees, truckdrivers,and leadmen employed by Respondent at itsfacility located at 1439 West 178th Street,Gardena, California, excluding all officeclerical employees, professional employees,guards, and supervisors as defined in theAct.2. The certificationOn March 12, 1980, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 31, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton May 30, 1980, and the Union continues to besuch exclusive representative within the meaning ofthe Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about August 18, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 22, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.S-G METAL NDUSTRIES INC 417 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that Respondent has, sinceAugust 22, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.C. The Request for Information andRespondent's RefusalCommencing on or about August 18, 1980, andat all times thereafter, the Union has requested thatRespondent provide it with certain relevant andnecessary information to assist the Union in carry-ing on collective bargaining. Commencing on orabout August 22, 1980, and at all times thereafterto date, Respondent has refused and continues torefuse, to supply the requested information. All ofthe information sought by the Union is plainly rele-vant to collective-bargaining matters, would beuseful to the Union, and directly relates to the stat-utory obligations and functions of the Union.4Accordingly, we find that Respondent has, sinceAugust 22, 1980, and at all times thereafter, refusedto provide the Union with information relevant tocollective bargaining and necessary to the Union incarrying out its statutory obligations and that, bysuch refusal, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.4 The information requested by the Union is as follows: The name, ad-dress. classification, shift assignment, and starting time of each bargainingunit employee; the original date of hire and present hourly pay rate ofeach employee; the Employer's present vacation, sick leave, and funeralleave policies; a copy of any current health, medical, and hospitalizationprogram including the total cost thereof, and amounts paid by the Em-ployer and individuals and the number of employees in the unit not cov-ered by such plan; the normal workweek and number of hours per dayeach employee is required to work; the Employer's lunch policy; a copyof the Employer's present rules; a list of each job in the unit; any bonus.profit sharing, or retirement program, the cost thereof, and a copy of theprogram and the number of employees covered; and any other terms andconditions of employment and/or the benefits which apply to employeesin the unit.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement. We shall further order Respondent tosupply the Union with the information relevant tocollective-bargaining matters requested by theUnion on or about August 18, 1980.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir.1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. S-G Metal Industries, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Automotive Employees, Laundry Drivers andHelpers Local 88, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3. All production and maintenance employees,billet and deox department employees, shippingand receiving employees, truckdrivers, and lead-men employed by S-G Metal Industries, Inc., at itsfacility located at 1439 West 178th Street, Gardena,California, excluding all office clerical employees,professional employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of that Act.4. Since May 30, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act. S-G METAL INDUSTRIES, INC.4195. By refusing on or about August 22, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By refusing on or about August 22, 1980, andat all times thereafter, to supply the Union with re-quested information relevant to collective-bargain-ing matters, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) of the Act.7. By the aforesaid refusal to bargain, and refusalto supply requested information, Respondent hasinterfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,S-G Metal Industries, Inc., Gardena, California, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Automotive Em-ployees, Laundry Drivers and Helpers Local 88,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, asthe exclusive bargaining representative of its em-ployees in the following appropriate unit:All production and maintenance employees,billet and deox department employees, ship-ping and receiving employees, truckdrivers,and leadmen employed by Respondent at itsfacility located at 1439 West 178th Street, Gar-dena, California, excluding all office clericalemployees, professional employees, guards,and supervisors as defined in the Act.(b) Refusing to supply the Union with requestedinformation relevant to collective-bargaining mat-ters.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreeement.(b) Supply the Union with the information rele-vant to collective-bargaining matters requested bythe Union on or about August 22, 1980.(c) Post at its Gardena, California, facility copiesof the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 31, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National L.abor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours andother terms and conditions of employmentwith Automotive Employees, Laundry Driversand Helpers Local 88, International Brother-hood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL. NOT refuse to supply the Unionwith requested information relevant to collec-tive-bargaining matters.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-S-G~~. ME A I D T , 41 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employees,billet and deox department employees, ship-ping and receiving employees, truckdrivers,and leadmen employed by us at our facilitylocated at 1429 West 178th Street, Gardena,California; excluding all office clerical em-ployees, professional employees, guards, andsupervisors as defined in the Act.WE WILL supply the Union with the infor-mation relevant to collective-bargaining mat-ters requested by the Union on or aboutAugust 22, 1980.S-G METAL INDUSTRIES, INC.